United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2181
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
John Edward Williams,                    *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 21, 1998
                                Filed: September 3, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       John Edward Williams pleaded guilty to possessing a computer disk containing
child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). From a Guidelines
imprisonment range of 27 to 30 months, the district court1 departed upward under U.S.
Sentencing Guidelines Manual § 4A1.3, p.s. (1997) to impose a 60-month sentence.
The court indicated at sentencing that Williams&s Category III criminal history did not
adequately reflect his background (specifically, his juvenile conviction for the murder


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
of a six-year-old child), that Williams likely would have engaged in more criminal
activity had he not been incarcerated for so much of his life, and that he presented “a
continuing threat to the community based upon his extensive past history of sadistic and
violent sexual behavior.” Williams appeals, arguing that the departure was not
warranted and that the extent of departure was excessive. We affirm.

       "We review departure decisions under a #unitary abuse-of-discretion standard.&”
United States v. Washington, 109 F.3d 459, 462 (8th Cir. 1997) (quoting Koon v.
United States, 518 U.S. 81, 100 (1996)). Under section 4A1.3, departure is warranted
where a defendant&s “criminal history category significantly under-represents the
seriousness of the defendant&s criminal history or the likelihood that the defendant will
commit further crimes.”

       Williams&s argument that the district court considered unauthorized factors is not
supported by the record. We conclude the court properly considered Williams&s
unscored murder conviction and mental health professionals& assessment of his capacity
for future violence--as recited in the presentence report (PSR) without objection--as
valid bases for departure under section 4A1.3. See United States v. Flores, 9 F.3d 54,
56 (8th Cir. 1993) (in absence of objection, court may rely on PSR&s factual
allegations); United States v. Griess, 971 F.2d 1368, 1374 (8th Cir. 1992) (per curiam)
(juvenile offenses excluded from defendant&s criminal history score because of age of
conviction may be used as basis for departure); cf. Washington, 109 F.3d at 462
(affirming upward departure from Category IV where defendant had resumed criminal
activity promptly upon each release from prison; noting that it seemed only
incarceration had kept criminal history low); United States v. Cook, 972 F.2d 218, 222
(8th Cir. 1992) (in making § 4A1.3 departure, court properly considered defendant&s
continuing pattern of assault and capacity for future violence), cert. denied, 506 U.S.
1058 (1993).




                                          -2-
        We also conclude that the district court permissibly increased Williams&s
criminal history category from III to VI and his base offense level from 16 to 17, and
that the court adequately explained and supported the departure. See USSG § 4A1.3,
p.s. (if criminal history category under-represents history, court should look to next
category to guide its departure; if history warrants upward departure from Category VI,
court should move down offense levels on sentencing table until it finds range
appropriate to case); United States v. Collins, 104 F.3d 143, 145 (8th Cir. 1997).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-